Exhibit 10.2

NOTE REDEMPTION AGREEMENT

 

This Note Redemption Agreement (the "Agreement") dated as of March 3, 2017, is
by and between Great Basin Scientific, Inc., a Delaware corporation with offices
located at 420 E. South Temple, Suite 520, Salt Lake City, Utah 84111 (the
"Company"), and the Holder whose signature is set forth below (the "Holder" and
collectively with the Company, the "Parties" and each a "Party"). All terms used
and not defined herein are used as defined in the Securities Purchase Agreement
and the Notes (each as defined below), as applicable.

WHEREAS:

A.

The Company, the Holder and other Buyers executed and delivered a Securities
Purchase Agreement (the "Securities Purchase Agreement") dated as of June 29,
2016 in reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the 1933 Act, and Rule 506(b) of Regulation D as promulgated
by the SEC under the 1933 Act.

B.

The Company authorized the issuance of senior secured convertible notes of the
Company (as amended prior to the date hereof, the "Notes"), in the aggregate
original principal amount of $75,000,000 which Notes are convertible into shares
of Common Stock, in accordance with the terms of the Notes.  

C.

The Company desires to effect a Company Optional Redemption pursuant to the
terms of the Note as modified pursuant to the terms hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1. COMPANY OPTIONAL REDEMPTION:  Pursuant to Section 9 of the Notes, the Company
hereby elects to redeem $1,176,196.52, of the Conversion Amount of the Holder's
Note outstanding as of the date hereof (such portion of the Note being redeemed,
the “Redemption Note”) on the first (1st) Business Day following the date
hereof. The Parties hereby agree that the Redemption Note will be redeemed
pursuant to this Section 1 at a price equal to the Conversion Amount of the
Redemption Note being redeemed (the "Alternate Company Optional Redemption
Price") (rather than at a price equal to the Company Optional Redemption Price),
reducing the outstanding Conversion Amount of the Holder's Redemption Note on a
dollar for dollar basis and, solely in connection with the Company Optional
Redemption described in this Section 1, the Holder hereby irrevocably waives any
right to receive any portion of the Company Optional Redemption Price in excess
of the Alternate Company Optional Redemption Price.  Solely in connection with
the Company Optional Redemption described in this Section 1, the Holder hereby
(i) waives any Equity Conditions Failure, and (ii) waives any notice required
pursuant to Section 9 of the Redemption Note and (iii) authorizes the Company to
use amounts held in the Holder’s Holder Master Restricted Account to pay such
Alternate Company Optional Redemption Price by instructing the Control Account
Bank to release a cash amount equal to the Alternate Company Optional Redemption
Price from the Holder's Holder Master Restricted Account and to transfer such
amount by wire transfer of immediately available funds to the Holder

DOC ID - 25721154.6

 

 

 

--------------------------------------------------------------------------------

 

pursuant to the wire instructions delivered to the Company in writing by the
Holder prior to the Company Optional Redemption Date in satisfaction of the
Company’s obligation to pay the Alternate Company Optional Redemption Price to
the Holder.  For the avoidance of doubt, immediately following the consummation
of the Company Optional Redemption contemplated in this Section 1 (x) the
remaining Conversion Amount of the Holder's Note shall equal $1,112,855.48 and
(y), the Redemption Note shall be deemed satisfied in full, including without
limitation, all principal, interest, Late Charges and any other amounts payable
thereunder, shall be null and void and shall no longer be outstanding.

2. [Left Intentionally Blank]

3. NO CHANGE TO TERMS.  All terms of the Securities Purchase Agreement, Notes,
Warrants, the Security Documents and other Transaction Documents, as amended
prior to the date hereof, are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects. Except as
explicitly set forth herein, the Holder reserves all of its rights, remedies,
powers, and privileges.  For the avoidance of doubt, nothing herein shall be
deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Notes or any other Transaction
Documents, including without limitation, to an amendment of the terms of any
future Company Optional Redemption or to a consent to any future Control Account
Company Release Event, either in similar or different circumstances.  

4.  ACKNOWLEDGEMENT.  The Company hereby acknowledges and agrees that as of the
date hereof a Control Account Holder Release Event has occurred and is
continuing.  

5.  RULE 144.  For purposes of Rule 144 of the 1933 Act, the Company
acknowledges and agrees that the holding period of the Notes, commenced on July
1, 2016 and the Company agrees not to take a position contrary thereto or
inconsistent therewith.

6.  DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION.  The Company
shall, on or before 5:30 p.m., New York City Time, March 3, 2017, file a Current
Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby attaching the form of this Agreement as exhibit to such
filing (including all attachments), the "8‑K Filing").  From and after the
filing of the 8-K Filing, the Holder shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees, agents or affiliates, that is
not disclosed in the 8-K Filing.  In addition, effective upon the filing of the
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect.  The Company shall not, and shall cause each of its Subsidiaries and
each of their respective officers, directors, employees, agents and affiliates,
not to, provide the Holder with any material, nonpublic information regarding
the Company or any of its Subsidiaries from and after the date hereof without
the express prior written consent of the Holder.  To the extent that the Company
delivers any material, non-public information to the Holder without such
Holder's express prior written consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of

DOC ID - 25721154.6

 

 

2

--------------------------------------------------------------------------------

 

confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that the undersigned and its affiliates will rely on the foregoing
representations in effecting transactions in securities of the Company. The
Company shall not disclose the name of the Holder in any filing, announcement,
release or otherwise, unless such disclosure is required by law or regulation.  

7.FEES  Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all stamp and other taxes
and duties levied in connection with the transactions contemplated hereby, if
any.

 

8.  MISCELLANEOUS.  All provisions of Article 9 of the Securities Purchase
Agreement are incorporated herein by reference mutatis mutandis; provided,
however, that any amendment of this Agreement shall require the consent of the
undersigned.  

 

[The remainder of this page is intentionally left blank]

 




 

DOC ID - 25721154.6

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

COMPANY:

Great Basin Scientific, Inc.

 

By:
Name:
Title:

 

 

DOC ID - 25721154.6

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

HOLDER:

 

 

Agreed to and Acknowledged:

“HOLDER”

 

 

By:

as its Investment Manager

 

By: ____________________

       Name:

Title:

 

 

 

 

 

 

 

 

 